                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION
                                No. 5:20-CV-241-BO


ALLIED PROPERTY AND CASUALTY                )
INSURANCE COMPANY,                          )
               Plaintiff,                   )
                                            )
V.                            )                                   ORDER
                              )
ARNOLDO GONZALEZ, PAULA RUIZ, )
and S.J. SEABROOK, INC.,      )
                  Defendants. )


       This cause is before the Court on defendants Gonzalez's and Ruiz' s motion to dismiss

and plaintiff's motion to amend the complaint to add AMCO Insurance Company as a plaintiff.

A hearing on the matters was held before the undersigned on November 18, 2020, at Raleigh,

North Carolina. At the hearing, defendants Gonzalez and Ruiz made an oral motion to withdraw

their motion to dismiss. That motion is GRANTED and the motion to dismiss [DE 15] is deemed

WITHDRAWN.

       All defendants consent to plaintiff's motion to amend the complaint. [DE 26].

Accordingly, and as leave to amend should be freely given, Fed. R. Civ. P. 15(a), the motion [DE

25] is GRANTED. Plaintiff shall file a clean copy of the amended complaint not later than

November 30, 2020. Defendants are permitted fourteen (14) days from the filing of the amended

complaint to answer or otherwise respond.


SO ORDERED, this    Lf- day of November, 2020.
                                            J~/.J~
                                            TERRENCE W. BOYLE
                                            CHIEF UNITED STATES DISTRICT JUDGE




          Case 5:20-cv-00241-BO Document 33 Filed 11/19/20 Page 1 of 1
